DETAILED ACTION
This communication is responsive to Application No. #17/039411 filed on September 30, 2020. Claims 1-25 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, for clarity, the limitation “sending the first data packet a resource indicated ...” (Emphasis added) should read, “sending the first data packet on a resource indicated ...” (Emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2-3 and 13-14, claims 2 and 13 determine that “a hybrid automatic repeat request (HARQ) buffer is empty”, while claims 3 and 14, which depend on claims 2 and 13 respectively,  recite “flushing the HARQ buffer in response to determining …” (Emphases added).  It is unclear if the “flushing” of the “HARQ buffer” is unconditional; i.e., whether the buffer is empty or not.  For purposes of examination, the Examiner has interpreted the limitation to read that the HARQ buffer is flushed whether it is empty or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et.al. (US Patent Application Publication, 20180220440, hereinafter, “Dudda”) in view of Dudda ‘382 et.al. (US Patent Application Publication, 20190200382, hereinafter, “Dudda ‘382”), further in view of Byun et.al. (US Patent Application Publication, 20200154400, hereinafter, “Byun”).
Regarding claim 1, Dudda teaches:
A data transmission method performed by a terminal (Dudda: handling UL communication from the wireless device 10 [i.e., terminal] in the wireless communication network 1.  Fig. 4 and ¶ [0041]), the method comprising: 
sending a first data packet to a network device (Dudda: Action 402. The wireless device 10 may then transmit data, UL data, [i.e., first data packet] to the radio network node 12 [i.e., network device].  Fig. 4 and ¶ [0043]); 
storing the first data packet (Dudda: Some of the data may be ... buffered for retransmission [i.e., stored] according to the HARQ process.  Fig. 3 and ¶ [0043]); 
receiving a first uplink grant from the network device (Dudda: Action 404. The radio network node 12 transmits the dynamic UL grant [i.e., first uplink grant] to the wireless device 10.  Fig. 4 and ¶ [0045]).
Although Dudda teaches transmitting uplink data, saving the transmitted UL data for subsequent retransmission, and receiving a dynamic UL grant from a network node,  Dudda does not explicitly teach:
skipping using the first uplink grant to perform uplink transmission; 
receiving a second uplink grant from the network device, wherein the second uplink grant is a grant for retransmission; and
performing at least one of (a) ignoring the second uplink grant, or (b) transmitting a second data packet to the network device on a resource indicated by the second uplink grant). 
However, in the same field of endeavor, Dudda ‘382 teaches:
skipping using the first uplink grant to perform uplink transmission (Dudda ‘382: At step 201, wireless device 110 may skip an uplink transmission to network node.  Fig. 2 and ¶ [0064]); 
receiving a second uplink grant from the network device, wherein the second uplink grant is a grant for retransmission (Dudda ‘382: Network node 100 may then transmit adaptive HARQ retransmission grant S210 [i.e., second uplink grant; grant for retransmission] to wireless device 110.  Fig. 2 and ¶ [0065]); and
performing at least one of (a) ignoring the second uplink grant (Dudda ‘382: at step 204, wireless device 110 may ignore the adaptive HARQ retransmission request signal S210 [i.e., retransmission grant S210 above].  Fig. 2 and ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudda to include the features as taught by Dudda ‘382 above in order to handle adaptive HARQ retransmissions for SPS configured wireless devices that have skipped UL transmissions. (Dudda ‘382, ¶ [0035]).
Although Dudda -Dudda ‘382 teaches transmitting uplink data, saving the transmitted UL data for subsequent retransmission, receiving a dynamic UL grant from a network node and skipping UL transmission based on the received UL grant, and receiving another UL grant for retransmission,  Dudda -Dudda ‘382 does not explicitly teach:
or (b) transmitting a second data packet to the network device on a resource indicated by the second uplink grant. 
However, in the same field of endeavor, Byun teaches:
or (b) transmitting a second data packet to the network device on a resource indicated by the second uplink grant (Byun: if the UE receives the UL grant for retransmission [i.e., second uplink grant], the UE may retransmit or repeatedly transmit the first transport block [i.e., second data packet] through a resource scheduled with the uplink grant.  ¶ [0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudda -Dudda ‘382 to include the features as taught by Byun above in order to reduce collision probability. (Byun, ¶ [0131]).

Regarding claim 2, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 1 as outlined above.
Dudda ‘382 further teaches:
first determining that a hybrid automatic repeat request (HARQ) buffer is empty (Dudda ‘382: At step 203, wireless device 110 may receive signal S210 and determine whether the HARQ buffer of the current process is empty.  Fig. 2 and ¶ [0066]).
The rationale and motivation for adding this teaching of Dudda ‘382 is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 1 as outlined above.
Dudda further teaches:
receiving a third uplink grant from the network device, wherein the third uplink grant is used to send the first data packet (Dudda: Action 401. The radio network node 12 may schedule one or more SPS grants [Semi Persistent Scheduling grants; third uplink grant] to the wireless device 10 ... Action 402. The wireless device 10 may then transmit data, UL data [i.e., first data packet], to the radio network node 12 according to the SPS grants.  Fig. 4 and ¶ [0042-0043]), and the sending the first data packet comprises: 
sending the first data packet a resource indicated by the third uplink grant (Dudda: The wireless device 10 communicates with the radio network node 12 using resources as indicated in SPS grant.  Fig. 4 and ¶ [0043]).

Regarding claim 5, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 4 as outlined above.
Dudda further teaches:
wherein the third uplink grant (Dudda: Action 401. The radio network node 12 may schedule one or more SPS grants [Semi Persistent Scheduling grants; third uplink grant] to the wireless device 10 ...  Fig. 4 and ¶ [0042]) is a preconfigured uplink grant (Dudda: With SPS in UL, the wireless device is configured with an UL grant, also referred to as SPS grant.  ¶ [0007]).

Regarding claim 6, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 5 as outlined above.
Dudda further teaches:
receiving radio resource control (RRC) signaling from the network device, wherein the RRC signaling comprises the third uplink grant (Dudda: With SPS in UL, the wireless device is configured with an UL grant, also referred to as SPS grant... which is valid during the SPS-intervals or occasions preconfigured over Radio Resource Control (RRC) signaling.  ¶ [0007]).

Regarding claim 7, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 1 as outlined above.
Byun further teaches:
receiving downlink control information (DCI) from the network device, wherein the DCI comprises the first uplink grant (Byun: control information being delivered to the UE by the eNB via the DCI includes information related to ... UL-specific information, such as UL grant, and so on....  ¶ [0069]).
The rationale and motivation for adding this teaching of Byun is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 1 as outlined above.
Byun further teaches:
initially transmitting the second data packet to the network device based on the resource indicated by the second uplink grant (Byun: the first transport block was able to be transmitted initially [i.e., initially transmitted second data packet] ... through the first grant-free uplink resource... if the UE receives the UL grant for retransmission [i.e., second uplink grant], the UE may retransmit or repeatedly transmit the first transport block [i.e., initially transmitted second data packet] through a resource scheduled with the uplink grant.  ¶ [0143]).
The rationale and motivation for adding this teaching of Byun is the same as the rationale and motivation for Claim 1.  

Regarding claim 9, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 1 as outlined above.
Dudda further teaches:
wherein the second uplink grant is scrambled with a radio network temporary identifier (RNTI), and is indicated to the terminal for a retransmission (Dudda: Alternatively, the transmission can be considered an adaptive retransmission based on HARQ information in the dynamic UL grant. A dynamic UL grant is a grant issued to the C-RNTI [i.e., Cell RNTI].  ¶ [0040]).

Regarding claim 10, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 9 as outlined above.
Dudda further teaches:
wherein the RNTI comprises a cell RNTI (C-RNTI) (Dudda: Alternatively, the transmission can be considered an adaptive retransmission based on HARQ information in the dynamic UL grant. A dynamic UL grant is a grant issued to the C-RNTI [i.e., Cell RNTI].  ¶ [0040]).

Regarding claim 11, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 1 as outlined above.
Dudda ‘382 further teaches:
wherein the second uplink grant is a grant for retransmission performed due to transmission on the first uplink grant not being received by the network device (Dudda ‘382: At step 202, since wireless device 110 skipped the UL transmission, network node 100 fails to receive a transmission from wireless device 110 ... Network node 100 may then transmit adaptive HARQ retransmission grant S210 [i.e., second uplink grant; grant for retransmission] to wireless device 110.  Fig. 2 and ¶ [0065]).
The rationale and motivation for adding this teaching of Dudda ‘382 is the same as the rationale and motivation for Claim 1.  

Regarding claim 12, Dudda teaches:
An apparatus, comprising at least one processor (Dudda: The wireless device 10 [i.e., apparatus] may comprise a processing unit 801 [i.e., processor].  Fig. 8 and ¶ [0084]), configured to invoke a program stored in a memory, wherein the program, when executed by the processor, causes the apparatus to perform a method, the method comprising (Dudda: The computer-readable storage medium 806, having stored thereon the computer program, may comprise the instructions which, when executed on at least one processor, cause the at least one processor to carry out the actions described herein, as performed by the wireless device 10.  Fig. 8 and ¶ [0092]): 
sending a first data packet to a network device (Dudda: Action 402. The wireless device 10 may then transmit data, UL data, [i.e., first data packet] to the radio network node 12 [i.e., network device].  Fig. 4 and ¶ [0043]);
storing the first data packet (Dudda: Some of the data may be ... buffered for retransmission [i.e., stored] according to the HARQ process.  Fig. 3 and ¶ [0043]);
receiving a first uplink grant from the network device (Dudda: Action 404. The radio network node 12 transmits the dynamic UL grant [i.e., first uplink grant] to the wireless device 10.  Fig. 4 and ¶ [0045]).
Although Dudda teaches transmitting uplink data, saving the transmitted UL data for subsequent retransmission, and receiving a dynamic UL grant from a network node,  Dudda does not explicitly teach:
skipping using the first uplink grant to perform uplink transmission; 
receiving a second uplink grant from the network device, wherein the second uplink grant is a grant for retransmission; and
performing at least one of (a) ignoring the second uplink grant, or (b) transmitting a second data packet to the network device on a resource indicated by the second uplink grant. 
However, in the same field of endeavor, Dudda ‘382 teaches:
skipping using the first uplink grant to perform uplink transmission (Dudda ‘382: At step 201, wireless device 110 may skip an uplink transmission to network node.  Fig. 2 and ¶ [0064]); 
receiving a second uplink grant from the network device, wherein the second uplink grant is a grant for retransmission (Dudda ‘382: Network node 100 may then transmit adaptive HARQ retransmission grant S210 [i.e., second uplink grant; grant for retransmission] to wireless device 110.  Fig. 2 and ¶ [0065]); and
performing at least one of (a) ignoring the second uplink grant (Dudda ‘382: at step 204, wireless device 110 may ignore the adaptive HARQ retransmission request signal S210 [i.e., retransmission grant S210 above].  Fig. 2 and ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudda to include the features as taught by Dudda ‘382 above in order to handle adaptive HARQ retransmissions for SPS configured wireless devices that have skipped UL transmissions. (Dudda ‘382, ¶ [0035]).
Although Dudda -Dudda ‘382 teaches transmitting uplink data, saving the transmitted UL data for subsequent retransmission, receiving a dynamic UL grant from a network node and skipping UL transmission based on the received UL grant, and receiving another UL grant for retransmission,  Dudda -Dudda ‘382 does not explicitly teach:
or (b) transmitting a second data packet to the network device on a resource indicated by the second uplink grant. 
However, in the same field of endeavor, Byun teaches:
or (b) transmitting a second data packet to the network device on a resource indicated by the second uplink grant (Byun: if the UE receives the UL grant for retransmission [i.e., second uplink grant], the UE may retransmit or repeatedly transmit the first transport block [i.e., second data packet] through a resource scheduled with the uplink grant.  ¶ [0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudda -Dudda ‘382 to include the features as taught by Byun above in order to reduce collision probability. (Byun, ¶ [0131]).

Regarding claim 13, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 12 as outlined above.
Dudda ‘382 further teaches:
in response to determining that a hybrid automatic repeat request (HARQ) buffer is empty (Dudda ‘382: At step 203, wireless device 110 may receive signal S210 and determine whether the HARQ buffer of the current process is empty.  Fig. 2 and ¶ [0066]) performing the at least one of (a) ignoring the second uplink grant (Dudda ‘382: at step 204, wireless device 110 may ignore the adaptive HARQ retransmission request signal S210 [i.e., retransmission grant S210 above].  Fig. 2 and ¶ [0067]).
The rationale and motivation for adding this teaching of Dudda ‘382 is the same as the rationale and motivation for Claim 12.  

Regarding claim 15, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 12 as outlined above.
Dudda further teaches:
receiving a third uplink grant from the network device, wherein the third uplink grant is used to send the first data packet (Dudda: Action 401. The radio network node 12 may schedule one or more SPS grants [Semi Persistent Scheduling grants; third uplink grant] to the wireless device 10 ... Action 402. The wireless device 10 may then transmit data, UL data [i.e., first data packet], to the radio network node 12 according to the SPS grants.  Fig. 4 and ¶ [0042-0043]).

Regarding claim 16, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 15 as outlined above.
Dudda further teaches:
wherein the third uplink grant (Dudda: Action 401. The radio network node 12 may schedule one or more SPS grants [Semi Persistent Scheduling grants; third uplink grant] to the wireless device 10 ...  Fig. 4 and ¶ [0042]) is a preconfigured uplink grant (Dudda: With SPS in UL, the wireless device is configured with an UL grant, also referred to as SPS grant.  ¶ [0007]).

Regarding claim 17, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 16 as outlined above.
Dudda further teaches:
receiving radio resource control (RRC) signaling from the network device, wherein the RRC signaling comprises the third uplink grant (Dudda: With SPS in UL, the wireless device is configured with an UL grant, also referred to as SPS grant... which is valid during the SPS-intervals or occasions preconfigured over Radio Resource Control (RRC) signaling.  ¶ [0007]).

Regarding claim 18, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 12 as outlined above.
Byun further teaches:
receiving downlink control information (DCI) from the network device, wherein the DCI comprises the first uplink grant (Byun: control information being delivered to the UE by the eNB via the DCI includes information related to ... UL-specific information, such as UL grant, and so on....  ¶ [0069]).
The rationale and motivation for adding this teaching of Byun is the same as the rationale and motivation for Claim 12.  

Regarding claim 19, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 12 as outlined above.
Byun further teaches:
initially transmitting the second data packet to the network device based on the resource indicated by the second uplink grant (Byun: the first transport block was able to be transmitted initially [i.e., initially transmitted second data packet] ... through the first grant-free uplink resource... if the UE receives the UL grant for retransmission [i.e., second uplink grant], the UE may retransmit or repeatedly transmit the first transport block [i.e., initially transmitted second data packet] through a resource scheduled with the uplink grant.  ¶ [0143]).
The rationale and motivation for adding this teaching of Byun is the same as the rationale and motivation for Claim 12.  

Regarding claim 20, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 12 as outlined above.
Dudda further teaches:
wherein the second uplink grant is scrambled with a radio network temporary identifier (RNTI), and is indicated to the terminal for a retransmission (Dudda: Alternatively, the transmission can be considered an adaptive retransmission based on HARQ information in the dynamic UL grant. A dynamic UL grant is a grant issued to the C-RNTI [i.e., Cell RNTI].  ¶ [0040]).

Regarding claim 21, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 20 as outlined above.
Dudda further teaches:
wherein the RNTI comprises a cell RNTI (C-RNTI) (Dudda: Alternatively, the transmission can be considered an adaptive retransmission based on HARQ information in the dynamic UL grant. A dynamic UL grant is a grant issued to the C-RNTI [i.e., Cell RNTI].  ¶ [0040]).

Regarding claim 22, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 12 as outlined above.
Dudda ‘382 further teaches:
wherein the second uplink grant is a grant for retransmission performed due to transmission on the first uplink grant is not received by the network device (Dudda ‘382: At step 202, since wireless device 110 skipped the UL transmission, network node 100 fails to receive a transmission from wireless device 110 ... Network node 100 may then transmit adaptive HARQ retransmission grant S210 [i.e., second uplink grant; grant for retransmission] to wireless device 110.  Fig. 2 and ¶ [0065]).
The rationale and motivation for adding this teaching of Dudda ‘382 is the same as the rationale and motivation for Claim 12.  

Regarding claim 23, Dudda teaches:
An apparatus, comprising at least one processor (Dudda: The radio network node 12 [i.e., apparatus] may comprise a processing unit 901 [i.e., processor].  Fig. 9 and ¶ [0095]), configured to invoke a program stored in a memory, wherein the program, when executed by the processor, causes the apparatus to perform a method, the method comprising (Dudda: The computer-readable storage medium 906, having stored thereon the computer program, may comprise the instructions which, when executed on at least one processor, cause the at least one processor to carry out the actions described herein, as performed by the radio network node 12.  Fig. 9 and ¶ [0099]):
sending a first uplink grant to a terminal (Dudda: Action 404. The radio network node 12 transmits the dynamic UL grant [i.e., first uplink grant] to the wireless device 10 [i.e., terminal].  Fig. 4 and ¶ [0045].
Although Dudda teaches transmitting a dynamic UL grant to a wireless device,  Dudda does not explicitly teach:
sending a second uplink grant to the terminal in response to receiving no transmission on the first uplink grant, wherein the second uplink grant is a grant for retransmission; and
receiving initially transmitted data on a resource of the grant for retransmission. 
However, in the same field of endeavor, Dudda ‘382 teaches:
sending a second uplink grant to the terminal in response to receiving no transmission on the first uplink grant, wherein the second uplink grant is a grant for retransmission (Dudda ‘382: At step 202, since wireless device 110 skipped the UL transmission ... Network node 100 may then transmit adaptive HARQ retransmission grant S210 [i.e., second uplink grant; grant for retransmission] to wireless device 110.  Fig. 2 and ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudda to include the features as taught by Dudda ‘382 above in order to handle adaptive HARQ retransmissions for SPS configured wireless devices that have skipped UL transmissions. (Dudda ‘382, ¶ [0035]).
Although Dudda -Dudda ‘382 teaches transmitting a dynamic UL grant to a wireless device, transmitting another UL grant for retransmission because no UL transmission is received from the wireless device,  Dudda -Dudda ‘382 does not explicitly teach:
receiving initially transmitted data on a resource of the grant for retransmission. 
However, in the same field of endeavor, Byun teaches:
receiving initially transmitted data on a resource of the grant for retransmission (Byun: the first transport block was able to be transmitted initially [i.e., initially transmitted data] ... through the first grant-free uplink resource... if the UE receives the UL grant for retransmission [i.e., second uplink grant], the UE may retransmit or repeatedly transmit the first transport block [i.e., initially transmitted data] through a resource scheduled with the uplink grant.  ¶ [0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudda -Dudda ‘382 to include the features as taught by Byun above in order to reduce collision probability. (Byun, ¶ [0131]).

Regarding claim 24, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 23 as outlined above.
Dudda further teaches:
sending a third uplink grant to the terminal, wherein the third uplink grant is used to transmit a first data packet (Dudda: Action 401. The radio network node 12 may schedule one or more SPS grants [Semi Persistent Scheduling grants; third uplink grant] to the wireless device 10 ... Action 402. The wireless device 10 may then transmit data, UL data [i.e., first data packet], to the radio network node 12 according to the SPS grants.  Fig. 4 and ¶ [0042-0043]); and
receiving the first data packet on a resource of the third uplink grant (Dudda: The wireless device 10 communicates with the radio network node 12 using resources as indicated in SPS grant.  Fig. 4 and ¶ [0043]).

Regarding claim 25, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 24 as outlined above.
Dudda further teaches:
wherein the third uplink grant (Dudda: Action 401. The radio network node 12 may schedule one or more SPS grants [Semi Persistent Scheduling grants; third uplink grant] to the wireless device 10 ...  Fig. 4 and ¶ [0042]) is a preconfigured uplink grant (Dudda: With SPS in UL, the wireless device is configured with an UL grant, also referred to as SPS grant.  ¶ [0007]).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda -Dudda ‘382-Byun in view of Lee et.al. (US Patent Application Publication, 20180270026, hereinafter, “Lee”).
Regarding claim 3, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 2 as outlined above.
Dudda -Dudda ‘382-Byun does not explicitly teach:
flushing the HARQ buffer in response to determining that the first uplink grant is not used to perform uplink transmission. 
However, in the same field of endeavor, Lee teaches:
flushing the HARQ buffer in response to determining that the first uplink grant is not used to perform uplink transmission (Lee: if the UE receives a UL grant for new transmission while there is no data available for transmission, the UE flushes the HARQ buffer.  ¶ [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudda -Dudda ‘382-Byun to include the features as taught by Lee above in order to skip uplink transmission. (Lee, ¶ [0086]).

Regarding claim 14, Dudda -Dudda ‘382-Byun discloses on the features with respect to claim 13 as outlined above.
Dudda -Dudda ‘382-Byun does not explicitly teach:
flushing the HARQ buffer in response to determining that the first uplink grant is not used to perform uplink transmission. 
However, in the same field of endeavor, Lee teaches:
flushing the HARQ buffer in response to determining that the first uplink grant is not used to perform uplink transmission (Lee: if the UE receives a UL grant for new transmission while there is no data available for transmission, the UE flushes the HARQ buffer.  ¶ [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dudda -Dudda ‘382-Byun to include the features as taught by Lee above in order to skip uplink transmission. (Lee, ¶ [0086]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416